Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
 Applicant elects Group I, claims 1-10, without travers, and without prejudice to the presentation of the claims of Groups II and III in later applications.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The Examiner can’t determine  In claim 1, the limitation of “block velocity”, what is block velocity is related to?  The block is relates to a physical module or relates to the mathematical model with multiple velocity’s or other multiple data can’t be gathering in the block? 
In specification para [0115], [0116] and [0123] just describes how the block velocity effect on propagation bit and how effect on the weight on bit and speed  on bit , but does not describes what is “block velocity” is.
 The Examiner Assumes the Block Velocity just a  velocity data.

Double Patenting
Claims 1-10 of this application is patentably indistinct from claims 1-33 of Application No. 17/583122. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of copending Application No. 17/583122. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both applications is related to a computer system for controlling drilling operations based on determine the spindle change and velocity  of the toolface target.
This is a provisional nonstatutory double patenting rejection because thepatentably indistinct claims have not in fact been patented. 

Application 17/074,282
Application 17/583,122
Claim 1,  a processor; a memory coupled to the processor, wherein the memory comprises instructions executable by the processor for: (a) determining values for a plurality of drilling parameters; (b) responsive to the determined value of the plurality of drilling parameters, setting a plurality of operating parameters for slide drilling in a wellbore; (c) determining an amount of change in weight on bit (WOB) during drilling; (d) responsive to a desired amount of change in WOB, determining an effect on toolface; (e) determining a time for WOB to be delivered to the bit; (f) determining a spindle change required to modify the toolface to a toolface target; (g) sending a signal to apply the determined spindle change; (h sending a signal to apply a block velocity change to correct an anticipated toolface error value when the block velocity change manifests at the bit; and (i) repeating step (h) during a time period for the toolface to reach the toolface target.
12. A computer system for controlling drilling operations, the computer system comprising: a processor; a memory coupled to the processor, wherein the memory comprises instructions executable by the processor for: (a) determining values for a plurality of drilling parameters; (b) responsive to the determined value of the plurality of drilling parameters, setting a plurality of operating parameters for slide drilling in a wellbore; (c) determining an amount of change in weight on a bit (WOB) during drilling; (d) responsive to a desired amount of change in WOB, determining a toolface target; (e) determining a time for the change in the WOB to be delivered to the bit; (f) determining a spindle change required to modify a toolface to the toolface target; (g) determining a differential pressure change responsive to an anticipated toolface error value; (h) sending a signal to apply the determined spindle change to modify the toolface to the toolface target; (i) sending a first signal to apply the differential pressure change to correct the anticipated toolface error value; and (j) sending a second signal to apply a block velocity change to further correct the anticipated toolface error value when the block velocity change manifests at the bit.
Claims 2 and 13. The computer system according to claim 1, wherein the instructions further comprise repeating step (i) during a time period for the toolface to reach the toolface target.
Claim 2,  wherein the instructions further comprise instructions to repeat steps (a) - (i) a plurality of times during drilling of a wellbore.
3. The computer system according to claim 1, wherein the instructions further comprise instructions to repeat steps (a) - (i) a plurality of times during drilling of a wellbore.
Claim 3,  the system further comprising a database coupled to the processor, wherein the database comprises information regarding the plurality of drilling parameters and the plurality of operating parameters.
4. The computer system according to claim 3, the computer system further comprising a database coupled to the processor, wherein the database comprises information regarding the plurality of drilling parameters and the plurality of operating parameters.
Claim 4,  wherein the plurality of drilling parameters comprise one or more of a desired rate of penetration (ROP), a desired weight on bit (WOB) associated with a desired ROP, an expected reactive torque associated with the WOB, an expected differential pressure (DP) associated with the WOB, an expected effect on toolface associated with a spindle change, an expected effect on WOB associated with a block velocity change.
5. The computer system according to claim 4, wherein the plurality of drilling parameters comprise one or more of a desired rate of penetration (ROP), a desired weight on bit (WOB) associated with a desired ROP, an expected reactive torque associated with the WOB, an expected differential pressure (DP) associated with the WOB, an expected effect on toolface associated with a spindle change, an expected effect on WOB associated with a block velocity change.
Claim 5,  wherein the instructions further comprise instructions for: (j) holding the spindle for a first predetermined time at a first predetermined value; and (k) holding the spindle for a second predetermined time at a second predetermined.
6. The computer system according to claim 5, wherein the instructions further comprise instructions for: (j) holding the spindle for a first predetermined time at a first predetermined value; and (k) holding the spindle for a second predetermined time at a second predetermined value.
Claim 6, wherein first predetermined time and the second predetermined time are the same.
7. The computer system according to claim 6, wherein first predetermined time and the second predetermined time are the same.
Claim 7, wherein the first predetermined value and the second predetermined value are 180 degrees apart.
8. The computer system according to claim 7, wherein the first predetermined value and the second predetermined value are 180 degrees apart.
Claim 8, further comprising instructions for performing steps (j) and (k) a plurality of times during the drilling of a wellbore.
9. The computer system according to claim 6, further comprising instructions for performing steps (j) and (k) a plurality of times during the drilling of a wellbore.
Claims 8 and 20, wherein a database or the instructions further comprise a drillstring model, and wherein the instructions further comprise instructions for: (1) receiving data from a plurality of surface sensors to monitor an effect of changes made and adjust surface commands accordingly; (m) responsive to the data from the plurality of surface sensors subject to the drillstring model, estimating a plurality of updated values for the plurality of drilling parameters; and (n) responsive to the estimated updated values, repeating steps (b)-(h).
10. The computer system according to claim 1, wherein the computer system further comprises a drillstring model, and wherein the instructions further comprise instructions for: (1) receiving data from a plurality of surface sensors; 66 19479145V.3(m) responsive to the data from the plurality of surface sensors and the drillstring model, estimating a plurality of updated values for the plurality of drilling parameters; and (n) responsive to the estimated updated values, repeating steps (b) - (h).
Claim 10, further comprising instructions for repeating steps (1) - (n) a plurality of times while drilling the wellbore.
11. The computer system according to claim 9, further comprising instructions for repeating steps (1) - (n) a plurality of times while drilling the wellbore.




 Examiner note regarding the prior art of the record:
      1. Regarding Claim 1, Helmerich & Payne Technologies LLC; Jamieson (US 2020/0256181 A1) teaches a computer system for controlling drilling operations/non-transitory, computer-readable medium soring a plurality of instructions , that executed by one or more processors to perform operations for controlling drilling operation/, the system comprising: a processor; a memory coupled to the processor, wherein the memory comprises instructions executable by the processor (Additionally, information describing other hazards during drilling, such as lost circulation, deflections, and sudden changes in hardness or friction or pressure, may be recorded and may be used to implement decisions under computer control or to indicate suggested decisions to a user. As drill bit 148 approaches a known formation change, which was known to have caused surprises in a previously drilled well, the methods and systems disclosed herein may be enabled to use information from the previously drilled well to anticipate drilling issues associated with the formation change, and to direct the predicted trajectory accordingly, (01931) for:
      (a) determining values for a plurality of drilling parameters (services may include re-optimizing the well plan as drilling progresses and estimates of key parameters are updated and optimizing well plans at each site for reduced cost and reduced risk with increased production and cash flow. The services may further include re-optimize as drilling progresses and estimates of key parameters are updated. During drilling, the service may include estimating and displaying expected PPP and TTT, optimizing and guiding drilling decisions to maximize value and minimize risk; and recording and analyzing all drilling and geological parameters to inform the drilling of the present well and subsequent wells, (02221);

     (b) responsive to the determined value of the plurality of drilling parameters, setting a plurality of operating parameters for slide drilling in a wellbore (sliding is used in order to control the direction of the well trajectory during
directional drilling. A method to perform a slide may include the following operations. First, during vertical or straight drilling, the rotation of drill string 146 is stopped. Based on feedback from measuring equipment, such as from downhole tool 166, adjustments may be made to drill string 146, such as using top drive 140 to apply various combinations of torque, WOB, and vibration, among other adjustment, ([0060]);
     (c) weight on bit (WOB) during drilling; (d) responsive to a desired amount of change in WOB, determining an effect on toolface (Drilling system 100 may include control systems such as a  OB/differential pressure control system 522, a positional/rotary control system 524, a fluid circulation control system 526, and a sensor system 528, as further described below with respect to FIG. 5. The control systems may be used to monitor and change drilling rig settings, such as the WOB or differential pressure to alter the ROP or the radial orientation of the tool face, (0038]), but fails to fairly teach or suggest a steps of:
“(e) determining a time for WOB to be delivered to the bit; 
(f) determining a spindle change required to modify the toolface to a toolface target; (g) sending a signal to apply the determined spindle change; (h) sending a signal to apply a block velocity change to correct an anticipated toolface error value when the BLOCK VELOCITY change manifests at the bit; and (i) repeating step (h) during a time period for the toolface to reach the toolface target.”

       2. Regarding Claim 1, Schlumberger Technology Corporation; Summers (US 2020/0248508 A 1) teaches a computer system for controlling drilling operations/non-transitory, computer-readable medium soring a plurality of instructions , that executed by one or more processors to perform operations for controlling drilling operation/, the system comprising: 
    a processor; 
    a memory coupled to the processor, wherein the memory comprises instructions executable by the processor (analysis module 102 may execute independently, or in coordination with, one or more processors 104, which may be connected to one or more storage media 106. The processor(s) 104 may also be connected to a network interface 108 to allow the computer system 101 A to communicate over a data network 110 with one or more additional computer systems and/or computing systems, such as 101 B, 101 C, and/or 101 D (note that computer systems 101 B, 101 C and/or 101 D may or may not share the same architecture as computer system 101A, and may be located in different physical locations, for example, computer system 101A may be at a well drilling location, while in communication with one or more computer systems such as 101 B, 101 C and/or 101 D that may be located in one or more data centers on shore, aboard ships, and /or located in varying countries n different continents).
Computer system 101A, for example, may include the above described user interface available for use by the driller, [0059)) for:
 (a) determining values for a plurality of drilling parameters;
 (b) setting a plurality of operating parameters for slide drilling in a wellbore;
 (c) determining an, amount of change in weight on bit (WOB) during drilling (parameters which may be measured, and the corresponding sensors used to make the measurements, will be apparent to those skilled in the art and include, without limitation, fluid pressure in the drill string 35 and the weight suspended by the hook 29, which may be implemented as a sensor such as a strain gauge used as a hookload sensor 67.
Measurements of the suspended weight may enable the rig operator ("driller") to estimate or determine the amount of the total drill string weight that is transferred to a drill bit 40 (called ·weight on bit"-WOB) coupled to the end of the drill string 35. The drawworks 29 in some embodiments may include an automatic controller 69 of any type known in the art that can enable automatic control of the rate at which the drill string 35 is allowed to move into the wellbore, thus enabling automatic control over the WOB, among other parameters, [0013)); 
(d) determining an effect on toolface (a processor in signal communication with the orientation sensor and the toolface sensor, the processor having instructions to cause the processor to compute one or more of, (i) a steering response of the steerable motor, (ii) measured depths of slide drilling intervals, (iii) a change in tool face orientation with respect to weight applied to the drill bit, and (iv) parameters related to variation in measurements made by the toolface sensor, Claim 1), but fails to fairly teach or suggest steps of:
 “(e) determining a time for WOB to be delivered to the bit; (f) determining a spindle change required to modify the toolface to a toolface target; (g) sending a
signal to apply the determined spindle change; (h) sending a signal to apply a block velocity change to correct an anticipated toolface error value when the BLOCK VELOCITY change manifests at the bit; and (i) repeating step (h) during a time period for the toolface to reach the toolface target.”

       3. Regarding Claim 1, Motive Drilling Technologies Inc.; Benson (US 2019/0145240 A1) teaches a computer system for controlling drilling operations /non-transitory, computer-readable medium soring a plurality of instructions , that executed by one or more processors to perform operations for controlling drilling operation/, the system comprising: a processor; a memory coupled to the processor, wherein the memory comprises instructions executable by the processor (process that may be executed by the on-site controller 144 of FIG. 2A. For example, software instructions needed to execute the method 600 may be stored on a computer readable storage medium of the on-site controller 144 and then executed by the processor 412 that is coupled to the storage medium and is also part of the on-site controller, [0090)) for:
 (a) determining values for a plurality of drilling parameters (control parameters may define the settings for various drilling operations that are to be executed by the drilling rig 110 to form the borehole, such as WOB, flow rate of mud, toolface orientation, and similar settings. In some embodiments, the control parameters may also define particular equipment selections, such as a particular bit. In the present example, step 604 is directed to defining initial control parameters for the drilling rig 110 prior to the beginning of drilling, but it is understood that step 604 may be used to define control parameters for the drilling rig 110 even after drilling has begun, [00921); 
(b) setting a plurality of operating parameters for slide drilling in a wellbore (different convergence paths may include similar or identical path segments, such as the similar or identical path shared by the convergence points 751 and 759 to the point 760. For example, the point 760 may mark a position on the path 750 where a slide segment begins (or continues from a previous slide segment) for the path 758 and a straight line path segment begins (or continues)for the path 750. The surface steerable system 144 may calculate the paths 750 and 758 as two entirely separate paths or may calculate one of the paths as deviating from (e.g., being a child of) the other path. Accordingly, any path may have multiple paths deviating from that path based on, for example, different slide points and slide times, [0110)); (c) determining weight on bit (WOB) during drilling; (d) determining an effect on toolface (sensor input may include hole depth, bit depth, toolface, inclination, azimuth, true vertical depth, gamma count, standpipe pressure, mud flow rate, rotary RPMs, bit speed, ROP, and WOB, [0135)), but fails to fairly teach or suggest  “(e) determining a time for WOB to be delivered to the bit; (f) determining a spindle change required to modify the toolface to a toolface target; (g) sending a signal to apply the determined spindle change; (h) sending a signal to apply a block velocity change to correct an anticipated toolface error value when the BLOCK VELOCITY change manifests at the bit; and (i) repeating step (h) during a time period for the toolface to reach the toolface target.”

      4. Regarding Claim 1, Strachan et al. (US 2010/0259415 A1) teaches a computer system for controlling drilling operations /non-transitory, computer-readable medium soring a plurality of instructions , that executed by one or more processors to perform operations for controlling drilling operation/, the system comprising: a processor; a memory coupled to the processor, wherein the memory comprises instructions executable by the processor (apparatus 50 includes a computer/controller 52 that includes any suitable commercially available computer, controller, or data processing apparatus, further being programmed for carrying out the method and apparatus as further described herein. In one embodiment, computer/controller 52 includes at least one input for receiving input information and/or commands, for instance, from any suitable input device (or devices) 58. Input device (devices) 58 may include a keyboard, keypad, pointing device, or the like, further including a network interface or other communications interface for receiving input information from a remote computer or database, [0044)) for: (a) determining values for a plurality of drilling parameters (a remote device for use in controlling one or more various drilling operating parameters of drilling rig 12. In other words, a suitable device or means is provided on the drilling system which is responsive to a predicted drilling mechanics output signal for controlling a parameter in an actual drilling of a well bore (or interval) with the drilling system.
For example, drilling system may include equipment such as one of the following types of controllable motors selected from a down hole motor 70, a top drive motor 72, or a rotary table motor 74, further in which a given rpm of a respective motor may be remotely controlled, [0044]); (c) weight on bit (WOB) during drilling (measurements from an measurement while drilling (MWD) system could also be used in lieu of the torque and drag analysis. In response to the input information, the mechanical efficiency model 1152 produces a measure of mechanical efficiency, constraint analysis, predicted torque, and optimum weight-on-bit (WOB) for the drilling system in the given formation
per unit depth on output 1170. More particularly, the mechanical efficiency model 1152 provides a measure of total torque, cutting torque, frictional torque, mechanical efficiency, a constraint analysis, and an optimum WOB, [00861), but fails to fairly teach or suggest steps of:
“(e) determining a time for WOB to be delivered to the bit; (f) determining a spindle change required to modify Form PCTnSA/237 (Supplemental Box) (revised January 2019) the toolface to a toolface target; (g) sending a signal to apply the determined spindle change; (h) sending a signal to apply a block velocity change to correct an anticipated toolface error value when the BLOCK VELOCITY change manifests at the bit; and (i) repeating step (h) during a time period for the toolface to reach the toolface target”.

      5.  Regarding Claim 1, Macdonald et al. (US 2002/0120401 A1) teaches a computer system for controlling drilling operations /non-transitory, computer-readable medium soring a plurality of instructions , that executed by one or more processors to perform operations for controlling drilling operation/, the system comprising: a processor: a memory coupled to the processor, wherein the memory comprises instructions executable by the processor (method and apparatus of the present invention uses the power of Neural Networks (NN) to model dynamic behavior of a non-linear, multi-input-output drilling system. Such a model, along with a controller, provides the driller with a quantified recommendation on the appropriate correction action(s) to provide improved efficiency in the drilling operations, (00841) for: (a) determining values for a plurality of drilling parameters; (b) setting a plurality of operating parameters for slide drilling in a wellbore; (c) weight on bit (WOB) during drilling (parameters as being the drag, bit bounce, stick slip, torque shocks, BHA whirl, buckling and lateral vibration, each such parameter having eight levels marked 1-8. It should be noted that the present system is neither limited to nor requires using the above-noted parameters or any specific number of levels. The downhole computed parameters RPM, WOB, FLOW (drilling fluid flow rate) mud density and viscosity are shown displayed under the header "CONTROL PANEL" in block 602. The relative condition of the MWD, mud motor and the drill bit on a scale of 0-100%, 100% being the condition when such element is new, is displayed under the header "CONDITION" in block 604. Certain surface measured parameters, such as the WOB, torque on bit (TOB), drill bit depth and the drilling rate or the rate of penetration, (0075)),
but fails to fairly teach or suggest “
 (d) responsive to a desired amount of change in WOB, determining an effect on toolface; (e) determining a time for WOB to be delivered to the bit; (f) determining a spindle change required to modify the toolface to a toolface target; (g) sending a signal to apply the determined spindle change; (h) sending a signal to apply a block velocity change to correct an anticipated toolface error value when the block velocity change manifests at the bit; and (i) repeating step (h) during a time period for the toolface to reach the toolface target.”

6. Regarding claim 1: Tabbitts et al, (US Pub. 20090126994) teaches determining a time for WOB to be delivered to the bit (para [0032], where these variables can be monitored continuously during a drilling operation, and the WOB adjustments can be calculated at or near real time to provide inputs for adjusting the WOB to optimize drilling performance” in paragraph [0032] – the determined time is – real-time (instantaneously). 
Therefore it would have been obvious to determine a time for WOB as taught by Tabbitts in order to provide a continuous drilling process.

7. Regarding Claim 1: Bresan  et al, (WO 2007093436) teaches (f) determining a spindle change required to modify the toolface to a toolface target; (g) sending a signal to apply the determined spindle change (“The shaft 52 is preferably Precisely adjustable with respect to the spindle 26 in order to achieve a correct orientation of the tool 22 with respect to the rotational axis 28 of the spindle 26”,( page 30 lines 16-23).

8. Regarding steps:
(i) repeating step (h) during a time period for the toolface to reach the toolface target.
Therefore it would have been obvious to repeating step (h) during a time period for the toolface to reach the toolface target in order to better adapt the velocity for optimizing the drilling process.

Regarding claim 1, The prior art of record, individually or in combination, does not teach or fairly suggest “
(h) sending a signal to apply a block velocity change to correct an anticipated toolface error value when the block velocity change manifests at the bit.

Claims 2-10 are not rejected under 102/103 due to their dependency on claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALERIA KNOX whose telephone number is (571)270-5971. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)2722302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KALERIA KNOX/
Examiner, Art Unit 2857
/Catherine T. Rastovski/Primary Examiner, Art Unit 2862